REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a composite oxide layer comprising at least two regions, each comprising In, Zn and a third metal (M), which can be the same or different metal, wherein the ratios of the M to all three metal elements (In+Zn+M) of respective regions are different from each other such that the X-ray diffraction of the composite shows an asymmetric shape with the peak of maximum intensity being the center of the shape.  YAMAZAKI’315 (US 2017/0338315) no longer qualifies as prior art in view of the English translation of the priority foreign application filed July 11, 2022.  FUJITA (US 2017/0005669 & JP 2017-017683) teach a composite oxide having different regions of metal oxides; however, Fujita does not teach two regions where both In and Zn are present in the oxide.  Figure 39 appears to show X-ray diffraction of the samples having an asymmetric shape.  However, the metal elements in the oxide composite of Fujita are present at a fix ratio (Fujita-US, paragraph 0437), and the asymmetric shapes of the X-ray diffraction represent the composite oxide samples of different oxide targets where oxygen ratio of O2/(O2+Ar) is 10%, 30% and 100% (Fujita-US paragraph 0438) rather than the X-ray diffraction of samples having different M/(In+Zn+M) ratios as required in the instant claims.

Title:  Applicant is advised that, in compliance with 37 CFR 1.72(a), the title has been changed as follows:
	“Composite Oxide Comprising In and Zn, and Transistor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 27, 2022